Citation Nr: 1540928	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  00-25 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the left hand.
 
2.  Entitlement to service connection for arthritis of the elbows.
 
3.  Entitlement to service connection for arthritis of the knees.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran had active service from August 1971 to August 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Board previously denied the Veteran's claims for entitlement to service connection of arthritis of various joints and gastroesophageal reflux disease (GERD) in a December 2007 decision.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2009, the Veteran through his former attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (JMPR) requesting that the portion of the December 2007 Board decision denying these two claims be vacated and remanded for readjudication.  The Veteran specifically stated that he did not contest the Board's findings as to his claims for entitlement to an increased evaluation for degenerative disc disease of the cervical spine, an increased evaluation for tinnitus, an increased evaluation for low back degenerative disc disease with arthritic changes, and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  Later that month, the Court granted the motion and remanded the case to the Board for further appellant review. 

In October 2009, the Board remanded the issues of entitlement to service connection for arthritis of various joints and entitlement to service connection for GERD for further evidentiary development pursuant to the JMPR.  During the course of such development, service connection was established for acid reflux, arthritis of the left shoulder, arthritis of the right hand, and arthritis of the right and left wrists.  Also, entitlement to a TDIU was established. 

In January 2012, the Board denied entitlement to service connection for arthritis of the bilateral hips and the right ankle and remanded the issues of entitlement to service connection for arthritis of the left hand, feet, bilateral elbows and knees for additional development.

In a June 2015 rating decision, the RO granted service connection for arthritis of the bilateral feet, merged this condition with his service-connected pes planus disability, and increased the rating for this disability to a 30 percent disability evaluation, effective November 12, 2004.

In consideration of the foregoing, the Board notes that the service connection claims involving GERD and arthritis of the bilateral feet have been favorably resolved in the Veteran's favor and are no longer subject to appellate review.  Further, because of the grant of service connection for arthritis of various joints in the June 2010 rating decision as discussed above, that issue as it relates to the remaining affected parts claimed by the Veteran has been recharacterized, with each affected part individually listed on the first page of this decision for the sake of clarity in the adjudication of the claims.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  The Veteran's left hand disability was not manifest in service, was not manifest within one year of separation, is not related to service and is not directly related to, or aggravated by a service-connected disability.

2.  The Veteran's bilateral elbow disability was not manifest in service, was not manifest within one year of separation, is not related to service and is not directly related to, or aggravated by a service-connected disability.

3.  The Veteran's bilateral knee disability was not manifest in service, was not manifest within one year of separation, is not related to service and is not directly related to, or aggravated by a service-connected disability.

CONCLUSIONS OF LAW

1.  Entitlement to service connection for a left hand disability to include as secondary to a service-connected disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  Entitlement to service connection for a bilateral elbow disability to include as secondary to a service-connected disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

3.  Entitlement to service connection for a bilateral knee disability to include as secondary to a service-connected disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

The provided notice to the Veteran in a January 2005 letter, prior to the appealed June 2005 rating decision, that explained what information and evidence was needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

A March 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

After issuance of the March 2006, and opportunity for the Veteran to respond, the June 2015 supplemental statement of the case (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  

Per the January 2012 remand instructions, a VA examination was provided in December 2014 which provided the specific opinions requested by the January 2012  remand.  In light of the above, the Board finds that the RO substantially complied with the January 2012 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations in July 2006, April 2010, June 2012, December 2012 and December 2014.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the July 2006, April 2010, June 2012, December 2012 and December 2014VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2014); Barr, 21 Vet. App. at 312.

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b). 

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

Factual Background and Analysis

The Veteran's service treatment records demonstrate multiple complaints related to his hands, elbows and knees.  

A June 1974 service treatment record noted that the Veteran presented with pain of his left hand.  X-rays were within normal limits.  The diagnosis was left hand pain with unknown etiology.

A September 1978 service treatment record noted that the Veteran had left wrist pain after playing football.  X-rays demonstrated a normal right knee.

In October 1987 the Veteran presented with right knee pain after having right knee trauma a week ago playing football.

An August 1979 service treatment record noted that the Veteran presented with right knee pain.  However, x-rays demonstrated a normal right knee.

In multiple in-service Reports of Medical History, the Veteran indicated that he had aching or swollen joints.

Post-service, the Veteran underwent a VA examination in December 1991.  The examination was negative for complaints, treatments or diagnoses related to his left hand, bilateral elbows and bilateral knees.

May 1998 x-rays revealed degenerative changes in the right knee.

A September 2001 VA treatment report noted weakness of the bilateral hands.  This was in relation to the Veteran's cervical spondylosis.

In an October 2004 VA treatment note, the Veteran reported having arthritis in his bilateral elbows and hands. 

An October 2005 VA rheumatology clinic note indicated that the Veteran reported having pain in his hands, shoulders and knees for the past 20 years.  X-rays of the left hand revealed an old fracture at the ulna styloid on the left with the nonunion.  There were also minor cystic changes in the navicular.  Degenerative joint disease was also suspected.  An October 2005 x-ray of the right elbow was normal but the left elbow demonstrated a small spur at the medial humeral condyles.

The Veteran underwent a VA examination in October 2005.  However, the claims folder was not reviewed in conjunction with this examination.  The examiner provided diagnoses of mild degenerative changes of the right knee, an old non-union fracture of the ulnar styloid of the left wrist, and mild degenerative changes of the left elbow.  The examiner opined that it was less likely than not that the Veteran's right knee and left elbow disabilities were related to the Veteran's service-connected disabilities as the objective findings showed degenerative changes consistent with the Veteran's age.   

However, as noted above, the May 2009 JMPR determined that the October 2005 VA examination was inadequate as the examiner did not review the claims file and did not provide an etiological opinion regarding service connection on a direct basis.

The Veteran underwent a VA examination in July 2006.  The diagnosis was mild right knee chondromalacia.  The examiner opined that it was less likely than not that the Veteran's right knee disability was a result of an in-service football injury in August 1979 that yielded a right knee sprain.  He noted that the findings of degenerative changes were consistent with someone of the Veteran's age and activity level and there was no documentation of chronicity, complaints or care after he left the military which indicated that the Veteran's right knee condition had resolved.  The Veteran also worked for many years as a senior lab technician which required him to bend, stoop and lift motors.  His motor testing would have contributed to his right knee condition which led to arthroscopic surgery in 1995.

The Veteran underwent a VA records review in November 2009.  The examiner provided diagnoses of mild degenerative joint disease and chondromalacia of the knees and bilateral degenerative joint disease of the hands.  The examiner opined that it was less likely than not that the Veteran's complaints were related his military service or secondary to his service-connected conditions.  The examiner noted that the Veteran suffered from morbid obesity which was a condition that would cause arthritis to the weight bearing joints over time.  

As noted above, in October 2009, the Board remanded this case, in pertinent part, in order to obtain a supplemental medical opinion that addressed whether the Veteran's arthritis in the joints had been caused or aggravated by any service-connected disability such as the spine, foot or ankle disabilities, or whether any such causation or aggravation was unlikely. 

Per the October 2009 remand instructions, the Veteran underwent a VA examination in April 2010.  The examiner diagnosed degenerative joint disease of the left hand, degenerative joint disease of both knees, mild degenerative joint disease of the left elbow, and bilateral epicondylitis of both elbows.  He opined that the it was less likely than not that the Veteran's left hand arthritis was related to service as there was no objective evidence to link his arthritis of the left hand to service and there were no significant injuries in service that predisposed him to arthritis.  The examiner also opined that it was less likely than not that the Veteran's arthritis of the elbows was not related to service as there was no diagnosis of lateral epicondylitis while in service and he believe that the elbow complaints were in reference to lateral epicondylitis.  There was no objective evidence to link the lateral epicondylitis to his service.  The examiner also opined that it was less likely than not that the Veteran's bilateral knee disability was related to service.  The examiner noted that the Veteran was diagnosed in 1979 with a knee sprain and had complaints of right knee pain in 1978.  However, the x-rays were normal and there was no degenerative process seen on his knees while in the service.  He had an additional 12 years of service after 1979 and he did not receive any treatment for his knees during that time.  There was also no injury to the knees in the service which predisposed him to a degenerative process.  The examiner believed that the majority of the degenerative process occurred in his knees over the last 20 years after military discharge and was related to his morbid obesity and gradual post-service wear and tear.

The examiner also found that it was less likely than not that any of his claimed conditions were related to his service-connected conditions as he found no objective data or supportive data to state that any of his current service-connected disabilities had led to any of the polyarthralgia.  

However, the April 2010 VA examiner did not address whether any of the claimed disorders had been aggravated by a service-connected disability. 

As a result, the Board again remanded these matters in January 2012 for an opinion that specifically addressed whether any of the claimed disorders had been aggravated by a service-connected disability.

The Veteran underwent a VA examination in June 2012.  The examiner opined that the Veteran's elbow and knee conditions were less likely than not related to service or the Veteran's service-connected disabilities.  The examiner noted that he was unable to find objective evidence that would indicate that the Veteran's disabilities were the result of his military service.

The Veteran underwent a VA examination in December 2012.  The examiner provided a diagnosis of epicondylitis of both elbows.  The examiner noted that there were no physical findings indicating significant alterations in elbow motion.  June 2012 x-rays showed minimal degenerative changes in the left elbow which were not more than what was expected of a 61 year old man.  The ossification along the proximal aspect of the common flexor and extensor tendons at their humeral attachments suggest chronic calcific tenonitis.  However, the Veteran had minimal tenderness to palpation to the epicondyles.  Therefore, it was at least as likely as not that that the identified elbow condition was not caused or aggravated by his military service.  It was also noted that the Veteran had degenerative joint disease of the left hand and bilateral knees.

Per the January 2012 Board remand instructions, the Veteran underwent a VA examination in December 2014.  The examiner opined that it was less likely than not that the Veteran's current left hand arthritis disability was related to or aggravated beyond its natural progression by any of his service-connected disabilities.  None of the Veteran's service-connected disabilities would predispose him to arthritis in his hands.

The examiner also opined that it was less likely than not that the Veteran's current left elbow arthritis disability was related to or aggravated beyond its natural progression by any of his service-connected disabilities.  None of the Veteran's service-connected disabilities would predispose him to arthritis or epicondylitis, which were overuse injuries.

Finally, the examiner opined that it was less likely than not that the Veteran's current bilateral knee arthritis disability was related to or aggravated beyond its natural progression by any of his service-connected disabilities.  None of the Veteran's service-connected disabilities would predispose him to arthritis in his knees.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a left hand disability, a bilateral elbow disability and a bilateral knee disability, to include as secondary to a  service-connected, is not warranted.

As there are current diagnoses of degenerative joint disease of the left hand, bilateral elbows and bilateral knees, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014). 

There are no clinical findings or diagnoses of degenerative joint disease of the left hand, elbows or knees during service or for several years thereafter.  The first post-service evidence of arthritis of the bilateral knees is the May 1998 x-rays which revealed degenerative changes in the right knee.  The first post-service evidence of arthritis of the elbows or left hand is an October 2004 VA treatment note in which the Veteran reported having arthritis in his bilateral elbows and hands.  Notably, a December 1991 VA examination was negative for arthritis of the left hand, elbows or knees and was also negative for complaints or treatments related to these conditions.  None of the treatment records show that the Veteran was diagnosed with arthritis to a compensable degree within one year of service.   Accordingly, service connection for arthritis on a presumptive basis is not warranted.  

The Board notes that an October 2005 VA rheumatology clinic note indicated that the Veteran reported having pain in his hands, shoulders and knees for the past 20 years.  

To the extent that the Veteran is asserting that he experienced hand and knee pain and continuing symptoms thereafter, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, the Board finds it significant that while the Veteran reported in 2005 that he had hand and knee pain for 20 years, the Veteran made no complaints specific to his left hand, elbows or knees on VA examination in December 1991.  Additionally, the July 2006 VA examiner also specifically noted that there was no documentation of chronicity, complaints or care for his knee after he left the military while the April 2010 VA examiner noted that there was an additional 12 years of service after a 1979 right knee injury where the Veteran he did not receive any treatment for his knees.

The Board again notes that while the October 2005 VA rheumatology clinic note indicated that the Veteran reported having pain in his hands, shoulders and knees for the past 20 years suggests that had the Veteran been experiencing chronic problems in his hands and knees since service, he would not have remained silent and would not have specifically denied experiencing symptoms such as left hand, bilateral elbow or bilateral knee pain.  The Board finds that the Veteran's contemporaneous denials of symptoms separation distinguish the facts in this case from those in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred in finding that service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  Here, rather than relying on a complete absence of complaints, the Board is relying on the fact that the Veteran is documented as having denied a history of left hand, elbow or knee complaints on several occasions immediately after service.  As noted, this is in stark contrast to the fact that the Veteran at that time did report numerous other chronic problems, including multiple service-connected disabilities.  Under such circumstances, the Board finds that any current assertions of having a continuity of symptomatology since service  are not credible.

Additionally, as the Veteran was not diagnosed with left hand, elbow or knee disabilities until many years after service and there was a significant period between his service injuries and his post-service complaints where the medical record was silent for complaints of a left hand, elbow or a knee disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Regarding service connection on a direct basis, the Board notes that the Veteran's service treatment records demonstrate that he had multiple complaints of left hand, elbow and knee pain.  Despite these complaints, the service treatment records, however, were negative for any or diagnoses of any chronic left hand, bilateral elbow and bilateral knee disabilities.  The record reflects that his left hand, elbow and knee disabilities pain complaints were medically addressed in service, and appear to have been of an acute and transitory nature.  Significantly, a VA examination in December 1991, a mere 3 months after the Veteran's separation from service, does not document any continued complaints, treatment, or diagnosis of chronic left hand, elbow or knee disabilities as the clinical evaluations regarding these disabilities were normal.

The Board finds that the weight of the evidence is against a finding that the Veteran's current left hand, bilateral elbow and bilateral knee disabilities are etiologically related to the Veteran's military service on a direct basis.  In fact, the only medical opinions addressing the etiology of the left hand, bilateral elbow and bilateral knee disabilities weigh against the claim.  Notably, the July 2006 VA examiner opined that it was less likely than not that the Veteran's right knee disability was a result of an in-service football injury as there was no documentation of chronicity, complaints or care after he left the military which indicated that the Veteran's right knee condition had resolved.  Additionally, the April 2010 VA examiner concluded that it was less likely than not that the Veteran's left hand arthritis, elbow arthritis disability and knee disabilities were related to service as there was no objective evidence to link his arthritis to service as there were no significant injuries in service that predisposed him to arthritis.  VA examiners in June 2012 and December 2012 also determined that it was less likely than not that the Veteran's left hand arthritis, elbow arthritis disability and knee disabilities were related to service.

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Additionally, a VA examiner in November 2009 also noted that the Veteran suffered from morbid obesity which was a condition that would cause arthritis to the weight bearing joints over time.  

Regarding service connection on a secondary basis, the Board notes that the Veteran is service-connected for a lumbar spine disability, pes planus with arthritis, a bilateral shoulder disability, tinnitus, hearing loss, hypertension, arthritis of the bilateral wrists, a right hand disability, a cervical spine disability, acid reflux, varicose veins of the lower legs, a left ankle disability, sinusitis, and hemorrhoids.

However, the Board finds that the weight of the evidence is against a finding that the Veteran's current left hand, bilateral elbow and bilateral knee disabilities are etiologically related to the Veteran's military service on a secondary basis.  Again, the only medical opinions addressing the etiology of the left hand, bilateral elbow and bilateral knee disabilities on a secondary basis weigh against the claims.  Notably, the November 2009, April 2009 and June 2012 VA examiners all determined that it was less likely than not that any of the Veteran's claimed conditions were related to his service-connected conditions.

Additionally, per the January 2012 Board remand instructions, the December 2014 VA examiner specifically addressed aggravation when determining that it was less likely than not that the Veteran's current left hand arthritis, elbow arthritis and knee arthritis were related to or aggravated beyond their natural progression by any of his service-connected disabilities.  Notably, this analysis also included consideration of his recently service connected pes planus with arthritis of the feet disability as the examiner also provided a positive etiological opinion regarding the Veteran's arthritis of the feet as secondary to service-connected disabilities as part of his December 2014 opinion.

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Consequently, entitlement to service connection for left hand, bilateral elbow and bilateral knee disabilities is not warranted on a direct or secondary basis.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b).  
 
The Board notes the Veteran's contentions regarding the etiology of his claimed left hand, bilateral elbow and bilateral knee disabilities.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that left hand, bilateral elbow and bilateral knee disabilities are not disabilities subject to lay diagnosis as these diagnoses requires medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the left hand, bilateral elbow and bilateral knee etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiners provided detailed rationales in support of their opinions and cited to the relevant evidence.  For this reason, the VA examiners' opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  


ORDER

Entitlement to service connection for arthritis of the left hand is denied.
 
Entitlement to service connection for arthritis of the elbows is denied.
 
Entitlement to service connection for arthritis of the knees is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


